Citation Nr: 0217315	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for entitlement to basic eligibility for 
Department of Veterans Affairs non-service-connected 
disability pension benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from May 1945 
to August 1945, regular Philippine service from August 1945 
to November 1945, and Philippine Scout service from August 
1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 denial of benefits of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

Correspondence received at the Board in October 2002 
indicates that the appellant wishes to amend his VA benefits 
claim to seek service-connected disability compensation.  It 
is unclear from the claims folder whether the RO has as yet 
taken any steps to address the appellant's claim.  The 
matter is therefore referred to the RO for the appropriate 
development and adjudication of the claim.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  In a January 2000 letter, the RO notified the appellant 
that he was not eligible for VA non-service-connected 
disability pension based on his service.  The appellant did 
not initiate an appeal of that decision.  

3.  Evidence received since the January 2000 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all the evidence of record in order 
to fairly adjudicate the claim.  

4.  The service department confirms that the appellant had 
recognized guerrilla service and Philippine Scout service.  

5.  The appellant does not have qualifying active service 
for purposes of entitlement to VA non-service-connected 
disability pension benefits.



CONCLUSIONS OF LAW

1.  The January 2000 denial is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

2.  New and material evidence has been received since the 
January 2000 denial.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  Basic eligibility for VA non-service-connected 
disability pension benefits is not established.  38 U.S.C.A. 
§ 107(a) (West 1991 & Supp. 2002); 38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2001 denial letter, the June 2001 statement of the 
case, and July 2002 supplemental statement of the case, the 
RO provided the appellant with the basis for the denial, the 
applicable law and regulations, and notice as to the 
evidence needed to substantiate the claim.  The Board notes 
that the RO also assisted the veteran with his claim by 
seeking and receiving service department verification of the 
appellant's service.  With respect to further VA 
obligations, the Board emphasizes that that underlying claim 
is a matter of legal entitlement to benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995).  In such an instance, there is no 
reasonable possibility that additional assistance or notice 
to the appellant would reasonably aid in substantiating his 
claim.  38 U.S.C.A. § 5103A(2).  Therefore, in this 
particular case, the Board finds that the RO has provided 
the appellant with all notice and assistance required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. § 5103A.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because 
the appellant's claim was received in March 2001, the 
amended regulations are not for application.  

Finally, the appellant has had the opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of 
the claim will result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

New and Material Evidence

The veteran submitted his initial claim for non-service-
connected disability pension in December 1999.  In a January 
2000 letter, the RO notified the veteran that he was not 
eligible for pension based on his verified service.  The 
veteran did not initiate an appeal of that decision. 
Therefore, the RO's decision of January 2000 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the January 2000 denial 
consists of service-related documents, the appellant's claim 
for VA benefits, and a Philippine Veterans Affairs Office 
Application for Old Age Pension.  The RO denied the 
appellant's claim because he had only Philippine Scout 
service.  The Board finds that evidence received since the 
January 2000 decision is new and material.  Specifically, 
since the prior denial, the RO requested and received 
verification of additional service of the appellant.  Such 
information is vital to the appellant's claim and is new and 
material within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.  To that extent, the appeal is allowed. 


Eligibility for VA Non-Service-Connected Pension Benefits

As noted above, the Board has reopened the appellant's claim 
for non-service-connected pension benefits.  Therefore, the 
claim must be considered based on all the evidence of 
record.  The Board notes that the appellant has had the 
opportunity to proffer evidence and argument on the 
substance of the appeal.  Thus, the Board finds no prejudice 
to the veteran in its further consideration of his appeal.  
Bernard, 4 Vet. App. at 392-94.   

A non-service-connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies income and net 
worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A veteran is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person 
by reason of the service of such person or the service of 
any other person in the Armed Forces, except for benefits as 
specified.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002).  
Those specified benefits do not include non-service-
connected disability pension benefits. Id.  

Similarly, service in the Philippine Scouts shall not be 
deemed to have been active military, naval, or air service 
for VA benefits purposes except as specified.  38 U.S.C.A. § 
107(b) (West 1991 & Supp. 2002).  Again, the specified 
benefits do not include non-service-connected disability 
pension benefits. Id.  

For the purpose of establishing entitlement to VA benefits, 
a claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  Spencer 
v. West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).

In this case, the appellant provided a copy of WD AGO Form 
53, Enlisted Record and Report of Separation, Honorable 
Discharge, showing Philippine Scout service from August 1946 
to March 1949; a U.S. Army Certification of Military Service 
dated in April 1981 reflecting the same service and dates; a 
Certificate in Lieu of Lost of Destroyed Discharge, dated in 
December 1955, showing honorable discharge in March 1949 
from service as a Philippine Scout; a Commonwealth of the 
Philippines, Philippine Army, Certificate of Discharge; a 
Philippine Veterans Affairs Office, Application for Old Age 
Pension, dated in April 1994, alleging guerrilla service; 
and a statement from the appellant dated in September 1999 
alleging guerrilla service and Philippine Scout service.      

In April 2001, the RO received verification from the service 
department that the appellant had service from August 1946 
to March 1949 with the Philippine Scouts.  This notice 
confirmed the information provided on the WD AGO Form 53.  
Subsequently, the RO sought verification of the appellant's 
alleged guerrilla service.  In July 2002, it received 
service department verification that the appellant also had 
recognized guerrilla service from May 1945 to August 1945 
and Regular Philippine service from August 1945 to November 
1945.  These findings are binding on VA.  Spencer, 13 Vet. 
App. at 380.  

The appellant's verified guerrilla and Philippine Scout 
service does not constitute active military, naval, or air 
service for purposes of establishing the appellant as a 
veteran with entitlement to non-service-connected disability 
pension.  38 U.S.C.A. §§ 107(a) and (b), 1521(a); 38 C.F.R. 
§§ 3.1(d), 3.3(a)(3).  Therefore, under the law, the 
appellant has no basic eligibility to VA non-service-
connected pension benefits.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis, supra.    

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to comment on the actual quality of the appellant's 
service.  However, the Board's actions are bound by the 
applicable law and regulations as written and has no power 
to grant benefits not authorized by law.  38 U.S.C.A. 
§ 7104(c).  The appeal is therefore denied.   


ORDER

As new and material evidence has been received, the claim 
for basic eligibility for non-service connected disability 
pension is reopened.  To that extent, the appeal is granted.  

Basic eligibility for non-service-connected disability 
pension is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

